DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 53-60 and 73 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 02/24/2021 have been considered but are moot in view of the new ground(s) of rejection. However, arguments relevant to the new grounds of rejection are addressed below.
Regarding prior art Noh (2015/0170522), the Applicant argues
“At best, Noh discloses determining a reliability of event information based on the number of different terminals that send the same event information. Noh, para. 49. But Noh fails to disclose or suggest enabling a receiving node to determine an importance level of a message, much less that the receiving node uses information about an event, which is included in the message, to make that determination. For at least this reason, Noh fails to disclose or suggest at least the claim 53 "send the message to at least a first node to enable the first node to determine, based on the apparatus identified in the message, a reliability level for the message and to determine, based on the information about the event included in the message, an importance level." 
For at least these reasons, Noh fails to disclose every feature of claim 53”.
to enable the first node to determine, based on the apparatus identified in the message, a reliability level for and to determine, based on the information about the event included in the message, an importance level ” are not a step performed by the “apparatus” of the preamble of Claim 53, and are not steps caused by the “computer program code” or “memory” of this apparatus, but are steps directed to an entirely separate device of the “first node” that does not further limit the “apparatus” of Claim 53. Furthermore, the language of “to enable” clearly indicates the intended use of the limitations that follow. Therefore, Noh is required to teach the “send the message” step, but is not required to teach the steps performed by the “first node”.
However, for the sake of compact prosecution, the intended use limitations are rejected in view of Noh, and it can be seen that Noh does in fact teach the intended use limitations. The Applicant argues “But Noh fails to disclose or suggest enabling a receiving node to determine an importance level of a message, much less that the receiving node uses information about an event, which is included in the message, to make that determination”, however, Noh teaches that a received message may be used to determine a consistency level that is equivalent to the claimed “reliability level”, and to determine whether or not a driver alert condition is satisfied, which is equivalent to a importance level”, as explained in the new grounds of rejection. Therefore, the arguments are not persuasive.

All other arguments are moot in view of the new grounds of rejection. All claims are rejected. See the new grounds of rejection.


Claim Objections
Claim 56 is objected to because of the following informalities:  the claim recites “add, to the message another identity corresponding to a third node handling the message”. The inclusion of the comma is improper and unnecessary, as there is no following comma which would cause its use to be grammatically correct. Appropriate correction is required.
The Examiner also notes that even if the claim was amended to add another comma which follows this comma, such as “add, to the message, another identity corresponding to a third node handling the message”, such use of commas would not necessarily be improper, but would appear to be unnecessary.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As per Claim 53, the claim recites steps of detecting an event and generating a message, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the apparatus, processor and memory including computer program code, these steps encompass a person simply mentally detecting an event and generating a message mentally, where a message may also be generated mentally and with the aid of pen and paper. Furthermore, the generation of a message is a generic computer process, as it encompasses simply generating data. There are no claim limitations directed to how the event is detected and by what process and data, therefore, the claimed “detect an event” encompasses a generic computer process, such as simply receiving data. Furthermore, P[051] of the Applicant’s specification recites that an even maybe detected by a “user interface”, which shows that detecting an event may be simply a generic computer process or receiving data through an interface. Regarding the step of “send the message”, this may be performed manually by a person, and also may be performed by a generic computer functions of simply transmitting or transferring data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, and the claim fails to recite any computer component, generic or otherwise. Accordingly, the claim recites an abstract idea.

“Some of the embodiments disclosed herein may be implemented in software, hardware, application logic, or a combination of software, hardware, and application logic. The software, application logic, and/or hardware may reside on memory 40, the control apparatus 20, or electronic components, for example. In some example embodiment, the application logic, software or an instruction set is maintained on any one of various conventional computer-readable media…A computer-readable medium may comprise a non-transitory computer-readable storage medium that may be any media that can contain or store the instructions for use by or in connection with an instruction execution system, apparatus, or device, such as for example a computer. Furthermore, some of the embodiments disclosed herein include computer programs configured to cause methods as disclosed herein (see, for example, process 200 and/or the like)” (emphasis added),
therefore, it is clear that the claimed steps may be performed by any generic or general-purpose computer components, and no improvement to any technology or technical field is required by the disclosed or claimed invention. The claim is directed to an abstract idea. 


As per Claim 54, said claim is rejected as it fails to correct the deficiency of Claim 53. The claim is directed to describing nodes, where the nodes encompass generic computer components, and also encompass software nodes. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 55, said claim is rejected as it fails to correct the deficiency of Claim 53. The claim is directed to describing nodes, where the nodes encompass generic computer components, and also encompass software nodes, where claiming that the nodes are “each at a vehicle” is directed to simply describing a location of a node, which amounts to merely generally linking use of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 56, said claim is rejected as it fails to correct the deficiency of Claim 53. The claim is directed to adding data to a message which is a generic computer 

As per Claim 57, said claim is rejected as it fails to correct the deficiency of Claim 53. The claim is directed to describing characteristics of data, which does not amount to significantly more than the judicial exception.

As per Claim 58, said claim is rejected as it fails to correct the deficiency of Claim 53. The claim is directed to describing data, which does not amount to significantly more than the judicial exception.

As per Claim 59, said claim is rejected as it fails to correct the deficiency of Claim 53. The claim is directed to describing data included in a message, which does not amount to significantly more than the judicial exception.

As per Claim 60, said claim is rejected as it fails to correct the deficiency of Claim 53. The claim is directed to describing an event, but does not include any limitations directed to the actual contents of the message or of any process that the claimed apparatus is required to perform, therefore, the claim is directed to simply describing the intended occurrence of an event, which does not amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-60 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As per Claim 53, the subject matter is the claimed “and send the message to at least a [[second]] first node to enable the first node to determine, based on the apparatus identified in the message, a reliability level for and to determine, based on the information about the event included in the message, an importance level ”.
There is no disclosure of how merely sending the message will enable a “first node” to determine a “reliability level” or an “importance level”. Specifically, there is no disclosure of any algorithm that clearly describes how a “reliability level” or an “importance level” are determined. Furthermore, a “reliability” or “importance” of any event or data is entirely subjective, and a machine or “node” would not determine a “reliability” or “importance” in the same manner subjective manner that a human would, however, there is no disclosure that clearly describes exactly what specific data is used and how it is used to determine a specific “reliability level” or a specific “importance level”. See the following explanation.
 Regarding the claimed “reliability level”, P[042] of the Applicant’s specification recites
“Given that the vehicle 120A is an emergency vehicle, the receiving M2M node 132B may consider the trust level of the source 120A/132A of the information as relatively high. However, if the message 160 has travelled through many nodes, the trust level may, in accordance with some example embodiments, be adjusted (for example, reduced) based on each hop, although if there is an intermediate reliability check/authentication along the hop path that may not impact (or reduce) the reliability. For example, if a node along the path of message 160 confirms the reliability of message 160 (for example, by signing the message), this may not affect the reliability level. The reliability may also depend on the type of the node through which the message 160 has traversed. For example, if the message 160 goes via a node that does not belonging to a certain or known group, the message may be considered less reliable. In some example embodiments, if the message 160 is handled by a single unknown node, the message 160 may be treated as unreliable. For example, if message 160 traverses M2M nodes 132A-C to reach M2M node 132D and node 132C is not known (or is known to be unreliable), M2M node132D may treat message 160 as unreliable. In some example embodiments, the reliability of message 160 (which has traversed a plurality of nodes) may be the reliability of the most unreliable node. For example, M2M node may assign to message 160 a reliability in accordance with whichever of M2M nodes 132A-C is least reliable”.
However, determination of a “reliability” is entirely subjective, therefore, disclosure is needed to clearly and without ambiguity detail what specific data would consistently lead to a specific determination of a “reliability level”, however, this paragraph is a collection of abstract statements of how a trust or reliability “may” be considered “less reliable” or “unreliable”, and is not a specific algorithm that clearly describes exactly what data and data analysis steps would lead to an adjustment, reduction, increase, decrease or other change in a “reliability level”, or of what data 
Regarding the claimed “importance level”, P[021] of the Applicant’s specification recites
“In some example embodiments, a relative importance of the information received at an M2M node may be determined as noted. The relative importance may be determined based at least one the verification of the identity (or source) of the information (which may be indicative of importance) and/or the level/type/category of importance of the information. The importance of the information may be classified based on whether the information requires an action at the vehicle and the type of action. To illustrate further, a car registered to a certain group (for example, a group associated with a car manufacturer, a group associated with emergency vehicles, such as police, fire, ambulance, and/or the like) may have its identity verified. In this example, the relative importance of the information may take into account the identity (for example, the information from an emergency vehicle may be considered more important relative to an unknown source of the information). Moreover, the information importance classification may be a dynamic classification, in the sense that the importance classification may be determined based what type of an action needs to be taken (or not taken) in response (or reaction) to the information. For example, received information regarding a rain event expected tomorrow may be classified as low importance as no immediate action needs to be taken, while information regarding a road blocked due to an accident requires an immediate direct action (for example, slowing of vehicle speed, rerouting, braking, and the like) and thus has higher importance. Furthermore, an M2M node may take different actions depending on the reliability of the information (based on the certainty on the sender's identify) and based on the information classification with respect to importance”.
However, determination of an “importance” is entirely subjective, therefore, disclosure is needed to clearly and without ambiguity detail what specific data would consistently lead to a specific determination of a “importance level”, however, this paragraph is a collection of abstract statements of how an importance “may” be classified, and is not a specific algorithm that clearly describes exactly what data and data analysis steps would lead to a specific classification of data as important of “low importance”, or exactly what data would lead to a determination that would require an action or response to be taken, and how such data is different from data that would lead to a determination that an action or response would not be taken. For example, the example of “received information regarding a rain event expected tomorrow may be classified as low importance as no immediate action needs to be taken, while information regarding a road blocked due to an accident requires an immediate direct action” is not a specific algorithm that states that a “rain event” is always classified as “low importance” or that a “road blocked” always requires “immediate direct action”. relative importance” and “dynamic classification” are provided at such a high-level of generality that they amount to an abstract discussion of ideas without disclosing any specific steps performed by a computer system that clearly and unambiguously show how a system would determine a “relative importance” and a “dynamic classification” and what data would lead to specific determination of “relative importance” or a specific classification of information. Also, it is not disclosed exactly how a system “may take into account the identity” or of a specific algorithm clearly describing how any specific identity will lead to a specific determination of importance or a specific “importance level”.
As such, there is no indication in the specification that the inventors had possession of an apparatus, comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least send the message to at least a first node to enable the first node to determine, based on the apparatus identified in the message, a reliability level for and to determine, based on the information about the event included in the message, an importance level.

As per Claim 59, the subject matter is the claimed “wherein the message includes an indication of the event, a location associated with the event, and a time stamp associated with the event to enable the determining of first node to determine the importance level of the message”.
There is no disclosure of how “an indication of the event, a location associated with the event, and a time stamp associated with the event” enable “the determining of first node to determine the importance level of the message”. Specifically, there is no disclosure of any algorithm that clearly describes how an “importance level” is determined using any of or all of “an indication of the event, a location associated with the event, and a time stamp associated with the event”.
The Applicant’s specification, such as in P[021], merely recites a collection of abstract statements of how an importance “may” be classified, and is not a specific algorithm that clearly describes exactly what data and data analysis steps would lead to a specific classification of data as important of “low importance” or any other type of importance, or exactly what data would lead to a determination that would require an action or response to be taken, and how such data is different from data that would lead to a determination that an action or response would not be taken. For example, the example of “received information regarding a rain event expected tomorrow may be classified as low importance as no immediate action needs to be taken, while information regarding a road blocked due to an accident requires an immediate direct action” is not a specific algorithm that states that a “rain event” is always classified as “low importance” or that a “road blocked” always requires “immediate direct action”. Clearly, rain may be considered important by some individuals, such as in situations when a driver does not feel confident driving in the rain, yet the disclosure provides no clear algorithm explaining why a “rain event” would be considered unimportant, or if relative importance” and “dynamic classification” are provided at such a high-level of generality that they amount to an abstract discussion of ideas without disclosing any specific steps performed by a computer system that clearly and unambiguously show how a system would determine a “relative importance” and a “dynamic classification” and what data would lead to specific determination of “relative importance” or a specific classification of information. Also, it is not disclosed exactly how a system “may take into account the identity” or of a specific algorithm clearly describing how any specific identity will lead to a specific determination of importance or a specific “importance level”.
As such, there is no indication in the specification that the inventors had possession of an apparatus, comprising at least one processor and at least one memory including computer program code, wherein the message includes an indication of the event, a location associated with the event, and a time stamp associated with the event to enable the determining of first node to determine the importance level of the message.

As per Claim 60, the subject matter is the claimed “wherein the event comprises at least one of traffic information, accident information, weather information, or an indication to take an action”.
There is no disclosure of a specific algorithm that clearly describes exactly what types of information will lead to a specific determination of an “importance level” as in parent Claim 53.
traffic information”, “accident information” or “weather information” would lead to a specific “importance level”, and a person having ordinary skill in the art would be left to guess what types of “traffic information”, “accident information” or “weather information” would lead to a specific “importance level”. Furthermore, there is no disclosure of exactly what data would or would not be equivalent to an “indication to take an action”. Whether or not an action should be taken by a vehicle is entirely subjective, and the Applicant does not provide a specific algorithm that uses specific data to clearly describe what data would or would not qualify as an “indication to take an action”.
As such, there is no indication in the specification that the inventors had possession of an apparatus, comprising at least one processor and at least one memory including computer program code, wherein the event comprises at least one of traffic information, accident information, weather information, or an indication to take an action.

As per Claim 73, the subject matter is the claimed “wherein the apparatus is further caused to at least: receive a second message including a second identity of at least one node handling the second message on a path from a source node of the second message to the apparatus; determine, based at least on the second identity, a reliability level of the second message and an importance level of the second message; and initiate, based at least in part on the determined reliability level and the determined importance level, an action”.
 “a reliability level of the second message and an importance level of the second message”.
Specifically, there is no disclosure of an algorithm that clearly describes how specific types of “traffic information”, “accident information” or “weather information” would lead to a specific “importance level”, and a person having ordinary skill in the art would be left to guess what types of “traffic information”, “accident information” or “weather information” would lead to a specific “importance level”. Furthermore, there is no disclosure of exactly what data would or would not be equivalent to an “indication to take an action”. Whether or not an action should be taken by a vehicle is entirely subjective, and the Applicant does not provide a specific algorithm that uses specific data to clearly describe what data would or would not qualify as an “indication to take an action”.
As such, there is no indication in the specification that the inventors had possession of an apparatus, comprising at least one processor and at least one memory including computer program code, wherein the message includes an indication of the event, a location associated with the event, and a time stamp associated with the event to enable the determining of first node to determine the importance level of the message.
Regarding the claimed “reliability level”, P[042] of the Applicant’s specification recites a collection of abstract statements of how a trust or reliability “may” be considered “less reliable” or “unreliable”, and is not a specific algorithm that clearly describes exactly what data and data analysis steps would lead to an adjustment, if the message 160 goes via a node that does not belonging to a certain or known group, the message may be considered less reliable” is a vague description of how node not belonging to a group may somehow make a message “less reliable”, without any specific disclosure of an algorithm used to determine whether or not a node belongs to a specific group based on some type of data, and there is no disclosure of how a message is made “less reliable” or of what process would take place to make a message “less reliable”.
Furthermore, P[021] of the Applicant’s specification recites
“To illustrate further, a car registered to a certain group (for example, a group associated with a car manufacturer, a group associated with emergency vehicles, such as police, fire, ambulance, and/or the like) may have its identity verified. In this example, the relative importance of the information may take into account the identity (for example, the information from an emergency vehicle may be considered more important relative to an unknown source of the information)….Furthermore, an M2M node may take different actions depending on the reliability of the information (based on the certainty on the sender's identify) and based on the information classification with respect to importance”, however, statements of “may take into account” are vague and unclear, and do not provide a specific algorithm that would consistently provide a specific classification of importance based on a specific type of identity data. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-60 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 53, the claim recites “An apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: detect an event; generate a message in response to the detected event, the message comprising information about the event; add, to the message, an identity of the apparatus that detected the event; and send the message to at least a [[second]] first node to enable the first node to determine, based on the apparatus identified in the message, a reliability level for the message”.
It is unclear if the apparatus of “an identity of the apparatus that detected the event” is or is not the apparatus of the preamble. The claim implies that “the apparatus that detected the event” may be a different apparatus than that of the preamble, which would appear to conflict with the limitation that describes that the “computer program code” causes the apparatus of the preamble to “detect an event”, and there are no limitations directed to controlling some apparatus separate from the apparatus of the preamble to detect the event.
Therefore, the claim is unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 53-55 and 57-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh (2015/0170522).

Examiner’s Note: The limitations “to enable the first node to determine, based on the apparatus identified in the message, a reliability level for and to determine, based on the information about the event included in the message, an importance level ” are not a step performed by the “apparatus” of the preamble of Claim 53, and are not steps caused by the “computer program code” or “memory” of this apparatus, but are steps directed to an entirely separate device of the “first node” that does not further limit the “apparatus” of Claim 53. Therefore, these limitations are directed to an intended use that does not further limit the claim. Furthermore, the language of “to enable” clearly indicates the intended use of the limitations that follow. However, for the sake of compact prosecution, these intended use limitations are rejected in view of Noh as seen below.

Regarding Claim 53, Noh teaches the claimed apparatus, comprising:
at least one processor (“…vehicle terminal…”, see P[0042]); and
at least one memory including computer program code, the at least one memory and the computer program code (“…the control logic of the present  configured to, with the at least one processor, cause the apparatus to at least:
detect an event (“The first vehicle terminal 100 detects an event (unexpected situation) generated in the first vehicle A based on the vehicle state information collected from electronic control units and sensors”, see P[0044]);
generate a message in response to the detected event, the message comprising information about the event (“The first vehicle terminal 100 generates the traffic information message which includes information for the event that has occurred”, see P[0045]);
add, to the message, an identity of the apparatus that detected the event (“…the occurred event information includes the position (global positioning system value) and the time of the occurred event, and the type of the occurred event, etc. and the information for the event occurred vehicle includes a vehicle identification information and the driving direction (heading), etc.”, see P[0045]); and
send the message to at least a [[second]] first node (“…the first vehicle terminal 100 transmits the message to another vehicle, e.g., the second vehicle terminal 200, through the V2V communication”, see P[0046] and “The third vehicle terminal 300 receives traffic information message retransmitted from the second vehicle terminal 200 of the relay vehicle B. The third vehicle terminal 300 verifies whether the driver alert condition is satisfied, based on the event information included in the traffic information message”, see P[0053]) to enable the first node to determine, based on the apparatus identified in the message, a reliability level for (“If the received traffic information message is new information, the second vehicle terminal 200 stores it in a memory. And, if the vehicle identification information included in the received traffic information message is different but the event information is same, the second vehicle terminal 200 increases the consistency level for the event information by 1 level. Here, the consistency level is used to evaluate the reliability for the event information, and as the consistency level is higher”, see P[0049] and “…the third vehicle terminal 300 verifies…whether the consistency level exceeds the threshold level”, see P[0054], where the consistency level is equivalent to the claimed “reliability level”) and to determine, based on the information about the event included in the message, an importance level  (“The third vehicle terminal 300 verifies whether the driver alert condition is satisfied, based on the event information included in the traffic information message”, see P[0053] and P[0054], and “If the event alert condition of the event information is satisfied, the third vehicle terminal 300 alerts the event information to the driver”, see P[0055], where the determination that the driver alert condition is satisfied is equivalent to a determination of an “importance level”, where the Examiner notes that the “level” encompasses a simple positive or negative decision).

Regarding Claim 54, Noh teaches the claimed apparatus of claim 53, wherein the apparatus comprises, or is comprised in, a [[first]] second node, wherein the first node and the second node each comprise a machine-to-machine node  (“…the first vehicle terminal 100 transmits the message to another vehicle, e.g., the second vehicle terminal 200, through the V2V communication”, see P[0046] and “The third vehicle terminal 300 receives traffic information message retransmitted from the second vehicle terminal 200 of the relay vehicle B. The third vehicle terminal 300 verifies whether the driver alert condition is satisfied, based on the event information included in the traffic information message”, see P[0053]).

Regarding Claim 55, Noh teaches the claimed apparatus of claim 54, wherein the first node and the second node are each at a vehicle to provide vehicle-to-vehicle communications (“…the first vehicle terminal 100 transmits the message to another vehicle, e.g., the second vehicle terminal 200, through the V2V communication”, see P[0046] and “The third vehicle terminal 300 receives traffic information message retransmitted from the second vehicle terminal 200 of the relay vehicle B. The third vehicle terminal 300 verifies whether the driver alert condition is satisfied, based on the event information included in the traffic information message”, see P[0053]).

Regarding Claim 57, Noh teaches the claimed apparatus of claim 53, wherein the identity of the apparatus comprises a digital signature, and wherein the generated message is signed with the digital signature (“…the information for the event occurred vehicle includes a vehicle identification information…”, see P[0045]), 

Regarding Claim 58, Noh teaches the claimed apparatus of claim 53, wherein the identity of the apparatus comprises at least one of a digital certificate identifying the apparatus (“…the information for the event occurred vehicle includes a vehicle identification information…”, see P[0045], where the broadest reasonable interpretation of a “digital certificate” is simply data, such as the identification information of Noh, where clearly this information is digital), a key identifying the apparatus, an internet protocol address identifying the apparatus, an international mobile station equipment identity identifying the apparatus, a mobile station international subscriber directory number identifying the apparatus, and a group identity identifying the apparatus.

Regarding Claim 59, Noh teaches the claimed apparatus of claim 53, wherein the message includes an indication of the event, a location associated with the event, and a time stamp associated with the event to enable the first node to determine the importance level of the message (“The third vehicle terminal 300 verifies whether the driver alert condition is satisfied, based on the event information included in the traffic information message”, see P[0053] and P[0054], and “If the event alert condition of the event information is satisfied, the third vehicle terminal 300 alerts the event information to the driver”, see P[0055]).

Regarding Claim 60, Noh teaches the claimed apparatus of claim 53, wherein the event comprises at least one of traffic information (“The event type includes a quick brake, a sliding, congestion, a rapid lane change, the presence of obstacle and the like”, see P[0059], which an even type of congestion teaches at least the claimed “traffic information”), accident information, weather information, or an indication to take an action (“If the event alert condition of the event information is satisfied, the third vehicle terminal 300 alerts the event information to the driver”, see P[0055]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Noh (2015/0170522) in view of Rubin et al. (2013/0279491).

Regarding Claim 56, Noh does not teach the claimed apparatus of claim 53, wherein the apparatus is further caused to at least:
[[adding]] add, to the message another identity corresponding to a third node handling the message.
Rubin et al. (2013/0279491) teaches vehicle-to-vehicle (V2V) messages, where a message type may include a field that indicates the intended recipient of the message (Rubin et al.; see P[0327], also see P[0109]), where the intended recipient is equivalent to “another node handling the message”. To include information of any intended recipient or any “node handling the message”, whether a first, second, third, or any number of nodes that may possible receive or “handle” the message would then be an obvious design choice in view of Rubin et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Noh with the teachings of Rubin et al., and wherein the generating further comprises adding to the message another identity corresponding to another node handling the message, as rendered obvious by Rubin et al., so that “a V2V message may be sent to a specific recipient” (Rubin et al.; see P[0225]).



Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Noh (2015/0170522) in view of Chen et al. (7,889,691).

Regarding Claim 56, Noh does not teach the claimed apparatus of claim 53, wherein the apparatus is further caused to at least:
[[adding]] add, to the message another identity corresponding to a third node handling the message.
Chen et al. (7,889,691) teaches a node that transmits a message, where a data packet that includes the message may include an originating node's unique identifier, the originating node's position, and a relay node unique identifier (Chen et al.; see col.6, particularly lines 26-51).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Noh with the teachings of Chen et al., and wherein the generating further comprises adding to the message another identity corresponding to another node handling the message, as rendered obvious by Chen et al., in order to provide for “relaying messages to all nodes in the network in an efficient manner” (Chen et al.; see col.1, lines 60-61).



Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Noh (2015/0170522).

Regarding Claim 73, Noh does not expressly recite that the same “apparatus” cited as performing the steps of Claim 53 also performs the steps of Claim 73 of the claimed apparatus of claim 53, wherein the apparatus is further caused to at least:
receive a second message including a second identity of at least one node handling the second message on a path from a source node of the second message to the apparatus;
determine, based at least on the second identity, a reliability level of the second message and an importance level of the second message; and
initiate, based at least in part on the determined reliability level and the determined importance level, an action.
However, Noh gives no indication that first vehicle terminal “100” is different from or not capable of performing the same functions as the second vehicle terminal “200” or the third vehicle terminal “300”, and in fact, teachings such as “The first through the third vehicle terminals 100 through 300 comprise a communication module (not shown) for performing V2V communication. Also, the first through the third vehicle terminals 100 through 300 collect the vehicle state information from electronic control units (ECUs) and sensors through a controller area network (CAN) communication” (see P[0043]) imply that all vehicle terminals may in fact perform the same functions.
Furthermore, Noh teaches an apparatus that performs functions of
receive a second message including a identity of at least one node handling a message on a path from a source node of the message to the apparatus (“…the occurred event information includes the position (global positioning system value) and the time of the occurred event, and the type of the occurred event, etc. and the information for the event occurred vehicle includes a vehicle identification information and the driving direction (heading), etc.”, see P[0045], where a node “handling a message on a path from a source node of the message to the apparatus” is equivalent to the “source node” itself, as clearly the “source node” itself is “on a path” from the “source node” to any received apparatus),
 (“The third vehicle terminal 300 verifies whether the driver alert condition is satisfied, based on the event information included in the traffic information message”, see P[0053] and P[0054], and “If the event alert condition of the event information is satisfied, the third vehicle terminal 300 alerts the event information to the driver”, see P[0055]), and
initiate, based at least in part on the determined reliability level and the determined importance level, an action (“The third vehicle terminal 300 verifies whether the driver alert condition is satisfied, based on the event information included in the traffic information message”, see P[0053] and P[0054], and “If the event alert condition of the event information is satisfied, the third vehicle terminal 300 alerts the event information to the driver”, see P[0055]),
where applying these teachings to a “second” identity and a “second” message would only require a situation where another vehicle terminal, such as the first vehicle terminal of Noh, receives a message from, for example, the third vehicle terminal of Noh, where because it is implicit in Noh that all vehicle terminals may perform the same 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Noh and wherein the apparatus is further caused to at least receive a second message including a second identity of at least one node handling the second message on a path from a source node of the second message to the apparatus, determine, based at least on the second identity, a reliability level of the second message and an importance level of the second message, and initiate, based at least in part on the determined reliability level and the determined importance level, an action, in order to allow any number of nodes or vehicle terminals to communicate to each other information of an event detected at any vehicle terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662